Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
At the conclusion of a tier III disciplinary hearing, petitioner was found guilty of drug use. That determination was affirmed on administrative appeal, prompting petitioner to commence this CPLR article 78 proceeding.
We confirm. The determination of guilt is supported by substantial evidence in the form of the misbehavior report and hearing testimony regarding the positive urinalysis test results (see Matter of Hayes v Goord, 26 AD3d 546 [2006]). Petitioner’s remaining contentions, including his challenges to the chain of custody, have been examined and found to be without merit.
Cardona, P.J., Crew III, Peters, Carpinello and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.